UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2011 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS 6/30/2011 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 99.1%(a) COMMON STOCKS - 98.5%(a) Aerospace & Defense - 1.7% BE Aerospace, Inc.* $ The Boeing Co. Embraer S.A. - SP-ADR Esterline Technologies Corp.* General Dynamics Corp. Goodrich Corp. Hexcel Corp.* Honeywell International Inc. Huntington Ingalls Industries Inc.* ITT Corporation L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings Inc.* TransDigm Group, Inc.* Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics - 0.4% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 0.8% Alaska Air Group, Inc.* Allegiant Travel Co.* AMR Corp.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Delta Air Lines, Inc.* GOL - Linhas Aereas Inteligentes S.A. - SP-ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Lan Airlines S.A. Ryanair Holdings PLC - SP-ADR Southwest Airlines Co. Tam S.A. - SP-ADR United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components - 0.8% American Axle & Manufacturing Holdings, Inc.* BorgWarner, Inc.* China Automotive Systems, Inc.* Dorman Products, Inc.* The Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Magna International Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.7% Ford Motor Co.* General Motors Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Toyota Motor Corp. - SP-ADR Beverages - 2.1% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Craft Brewers Alliance Inc.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Heineken N. V. - ADR Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology - 1.3% Aastrom Biosciences, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes, Inc.* Amgen Inc.* Amylin Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* AVI BioPharma, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* Celgene Corp.* Cell Therapeutics, Inc.* Cephalon, Inc.* Cepheid, Inc.* Dendreon Corp.* Dynavax Technologies Corporation* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* Myriad Genetics, Inc.* Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* Vical Inc.* XOMA Ltd.* Building Products - 0.1% Masco Corp. Owens Corning Inc.* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. BGC Partners, Inc. Deutsche Bank AG E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Golub Capital BDC Inc. Invesco Limited Janus Capital Group Inc. Jefferies Group, Inc. Lazard Ltd. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals - 3.2% Agrium Inc. Airgas, Inc. Albemarle Corporation CF Industries Holdings, Inc. Cytec Industries Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ferro Corporation* FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. LyondellBasell Industries N.V. Monsanto Company The Mosaic Company Nalco Holding Co. NewMarket Corporation Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Praxair, Inc. RPM International, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. Solutia Inc.* TPC Group Inc.* The Valspar Corp. Yara International ASA - SP-ADR Commercial Banks - 0.9% Bank of Hawaii Corp. Bank of Montreal Bank of Nova Scotia Bank of the Ozarks, Inc. BB&T Corp. CapitalSource Inc. East West Bancorp, Inc. Fifth Third Bancorp First Horizon National Corporation Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.9% Avery Dennison Corp. Consolidated Graphics, Inc.* Copart, Inc.* A.T. Cross Company* R.R. Donnelley & Sons Company Iron Mountain Incorporated KAR Auction Services Inc.* Herman Miller, Inc. Pitney Bowes Inc. Progressive Waste Solutions Ltd. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Sykes Enterprises, Inc.* Waste Connections, Inc. Waste Management, Inc. Communications Equipment - 2.5% Acme Packet, Inc.* ADTRAN, Inc. Alcatel-Lucent - SP-ADR* Anaren, Inc.* Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. L.M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harmonic Inc.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola Mobility Holdings Inc.* Motorola Solutions, Inc.* NETGEAR, Inc.* Nokia Corp. - SP-ADR Plantronics, Inc. Polycom, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Riverbed Technology, Inc.* Sierra Wireless Inc.* Sonus Networks, Inc.* Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals - 2.7% Apple Inc.* Dell Inc.* Electronics for Imaging, Inc.* EMC Corp.* Hewlett-Packard Co. Hutchinson Technology Inc.* International Business Machines Corp. Logitech International S. A.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC Silicon Graphics International Corporation* STEC Inc.* Teradata Corp.* Western Digital Corp.* Construction & Engineering - 0.5% Chicago Bridge & Iron Company N. V. NYS Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* The Shaw Group Inc.* Construction Materials - 0.0% Vulcan Materials Company Consumer Finance - 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services World Acceptance Corporation* Consumer Services - Diversified - 0.2% Coinstar, Inc.* H&R Block, Inc. New Oriental Education & Techology Group, Inc. -SP-ADR* Pre-Paid Legal Services, Inc.* Sotheby's Containers & Packaging - 0.4% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Distributors - 0.1% Genuine Parts Co. Electric Utilities - 0.2% American Electric Power Company, Inc. CPFL Energia S.A. - ADR Duke Energy Corporation El Paso Electric Company* Exelon Corporation NextEra Energy, Inc. Progress Energy, Inc. Westar Energy, Inc. Electrical Equipment - 1.1% ABB Limited - SP-ADR AMETEK, Inc. Babcock & Wilcox Co.* Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated, CL B Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Satcon Technology Corporation* Sensata Technologies Holding N.V.* A.O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components - 1.4% Agilent Technologies, Inc.* Arrow Electronics, Inc.* Avnet, Inc.* AVX Corporation Brightpoint, Inc.* Coherent, Inc.* Corning Inc. Fabrinet* Flextronics International Ltd.* FLIR Systems, Inc. Hitachi, Ltd. Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Littelfuse, Inc. Mercury Computer Systems, Inc.* Molex Inc. OSI Systems, Inc.* Power-One, Inc.* Sanmina-SCI Corp.* TE Connectivity Limited Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Vishay Precision Group Inc.* Energy Equipment & Services - 3.1% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Complete Production Services, Inc.* Dawson Geophysical Company* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* Ensco PLC - SP-ADR FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Oil States International, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Precision Drilling Corporation* Rowan Companies, Inc.* RPC, Inc. Schlumberger Ltd. Tenaris S.A. - SP-ADR Transocean Ltd. Weatherford International Ltd.* Financial Services - Diversified - 0.6% Bank of America Corp. Citigroup Inc.* CME Group Inc. IntercontinentalExchange Inc.* JPMorgan Chase & Co. Leucadia National Corporation Moody's Corporation The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 1.7% BJ's Wholesale Club, Inc.* Costco Wholesale Corp. CVS Caremark Corp. Delhaize Group - SP-ADR The Great Atlantic & Pacific Tea Company, Inc.* PriceSmart, Inc. Safeway Inc. SUPERVALU Inc. United Natural Foods, Inc.* Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Winn-Dixie Stores, Inc.* Food Products - 1.9% Archer-Daniels-Midland Co. B & G Foods Inc. Bunge Limited Campbell Soup Company Chiquita Brands International, Inc.* ConAgra Foods, Inc. Corn Products International, Inc. Dean Foods Company* Diamond Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc. * H.J. Heinz Company The Hershey Co. Hormel Foods Corporation Kellogg Co. Kraft Foods Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* Sara Lee Corp. Smithfield Foods, Inc.* The J.M. Smucker Co. TreeHouse Foods, Inc.* Tyson Foods, Inc. Unilever N.V. NYS Unilever PLC - SP-ADR Gas Utilities - 0.3% ONEOK, Inc. Health Care Equipment & Supplies - 2.0% C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. BSD Medical Corporation* CareFusion Corporation* Cyberonics, Inc.* Delcath Systems Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Gen-Probe Incorporated* Haemonetics Corporation* Hologic, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Immucor, Inc.* Intuitive Surgical, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. ResMed Inc.* Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Zoll Medical Corporation* Health Care Providers & Services - 3.5% Aetna Inc. Air Methods Corporation* AMERIGROUP Corporation* AmerisourceBergen Corp. Cardinal Health, Inc. Catalyst Health Solutions, Inc.* Centene Corporation* CIGNA Corp. Community Health Systems Inc.* CorVel Corporation* Coventry Health Care, Inc.* DaVita, Inc.* Ensign Group, Inc. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR HCA Holdings, Inc.* Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Healthspring, Inc.* Humana Inc.* Laboratory Corporation of America Holdings* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Owens & Minor, Inc. Patterson Companies Inc. PSS World Medical, Inc.* Quest Diagnostics Inc. Rural/Metro Corp.* Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc. Health Care Technology - 0.3% Cerner Corp.* Quality Systems, Inc. Home Building - 0.3% Beazer Homes USA, Inc.* D.R. Horton, Inc. Hovnanian Enterprises, Inc.* KB Home Lennar Corp. Meritage Homes Corp.* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 4.5% 7 Days Group Holdings Ltd. - SP-ADR* Arcos Dorados Holdings, Inc.* BJ's Restaurants Inc.* Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. Carrols Restaurant Group Inc.* The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - SP-ADR* Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc.* Domino's Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - SP-ADR International Game Technology Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Marriott International Inc. McDonald's Corp. Melco Crown Entertainment Ltd. - SP-ADR* MGM Resorts International* Morton's Restaurant Group, Inc.* P.F. Chang's China Bistro, Inc. Panera Bread Co.* Papa John's International, Inc.* Peet's Coffee & Tea Inc.* Royal Caribbean Cruises Ltd.* Ruby Tuesday, Inc.* Ruth's Hospitality Group Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wendy's/Arby's Group, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.1% American Greetings Corporation Ethan Allen Interiors Inc. Fortune Brands, Inc. Garmin Ltd. Harman International Industries, Inc. iRobot Corporation* La-Z-Boy Inc.* Leggett & Platt, Incorporated Mohawk Industries, Inc.* Newell Rubbermaid Inc. Panasonic Corporation SodaStream International Ltd.* Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corp. Household Products - 0.6% Church & Dwight Co., Inc. The Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corp. The Procter & Gamble Co. WD-40 Co. Independent Power Producers & Energy Traders - 0.0% Constellation Energy Group Inc. Industrial Conglomerates - 0.6% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Tyco International Ltd. Insurance - 1.1% Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* Aon Corporation Berkshire Hathaway Inc. Cl B* Brown & Brown, Inc. China Life Insurance Company, Ltd. - SP-ADR The Chubb Corporation Genworth Financial Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 1.3% Amazon.com, Inc.* Expedia, Inc. Makemytrip Ltd.* Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* Internet Software & Services - 3.7% Akamai Technologies, Inc.* Ancestry.com, Inc.* Baidu, Inc. - SP-ADR* Digital River, Inc.* eBay Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR* LinkedIn Corporation* Liquidity Services Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* Open Text Corporation* OpenTable, Inc.* Rackspace Hosting, Inc.* Rediff.com India Limited - SP-ADR* Renren, Inc.* Saba Software, Inc.* SAVVIS, Inc.* Sify Technologies Limited - SP-ADR* SINA Corp.* Sohu.com Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc. VistaPrint N.V.* Yahoo! Inc.* Youku.com Inc.* IT Services - 2.0% Accenture PLC Acxiom Corp.* Alliance Data Systems Corporation* Automatic Data Processing, Inc. CACI International Inc.* Camelot Information Systems, Inc.* CIBER, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Genpact Limited* The Hackett Group, Inc. * iGATE Corporation Infosys Technologies Ltd. - SP-ADR Mastercard, Inc. MAXIMUS, Inc. Paychex, Inc. Sapient Corp.* Satyam Computer Services Ltd. - SP-ADR* Unisys Corp.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.3% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.8% Affymetrix, Inc.* Bruker Corp.* Complete Genomics Inc.* Illumina, Inc.* Life Technologies Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Thermo Fisher Scientific, Inc.* Waters Corp.* Machinery - 4.5% AGCO Corporation* Alamo Group Inc. Barnes Group Inc. Briggs & Stratton Corp. Caterpillar Inc. China Yuchai International Ltd.* CNH Global N.V.* Crane Co. Cummins Inc. Danaher Corp. Deere & Co. Donaldson Company, Inc. Dover Corporation Eaton Corp. FreightCar America Inc.* Gardner Denver Inc. Hurco Companies, Inc.* IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Kennametal Inc. Manitowoc, Inc. Meritor, Inc.* Navistar International Corp.* Nordson Corporation PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Robbins & Myers, Inc. Sauer-Danfoss, Inc.* Snap-On, Inc. Terex Corp.* The Timken Company Titan International, Inc. Valmont Industries, Inc. Wabtec Corporation Marine - 0.0% DryShips Inc.* Kirby Corporation* Media - 3.3% Belo Corp.* Cablevision Systems Corporation CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp.* The Walt Disney Co. Entercom Communications Corp.* Focus Media Holding Limited - ADR* Gannett Co., Inc. Grupo Televisa S.A. - SP-ADR IMAX Corp.* The Interpublic Group of Companies, Inc. Lamar Advertising Co.* Liberty Global, Inc.* Liberty Media Corp. - Capital Series A* Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc.* The McClatchy Co.* The McGraw-Hill Companies, Inc. Morningstar, Inc. The New York Times Co. * News Corp. Cl B Omnicom Group Inc. Shaw Communications, Inc. Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining - 4.2% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Alcoa Inc. Allegheny Technologies, Inc. AngloGold Ashanti Ltd. - SP-ADR ArcelorMittal NYS AuRico Gold Inc.* Avalon Rare Metals, Inc.* Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Commercial Metals Co. Companhia Siderurgica Nacional S.A. - SP-ADR Compass Minerals International, Inc. Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* Newmont Mining Corp. Northgate Minerals Corp.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Pilot Gold Inc.* Randgold Resources Ltd. Rare Element Resources Ltd.* Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Silvercorp Metals Inc. Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* Taseko Mines Ltd.* Teck Resources Ltd. Cl B Thompson Creek Metals Company, Inc.* Titanium Metals Corp. United States Steel Corp. Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail - 1.5% Big Lots, Inc.* Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Saks, Inc.* Sears Holdings Corporation* Target Corp. Tuesday Morning Corp.* Multi-Utilities - 0.2% CMS Energy Corporation Consolidated Edison, Inc. NiSource Inc. Wisconsin Energy Corporation Office Electronics - 0.2% CANON INC. - SP-ADR Xerox Corp. Zebra Technologies Corporation* Oil, Gas & Consumable Fuels - 5.4% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. BP- PLC - SP-ADR BPZ Resources, Inc.* Brigham Exploration Co.* Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Cloud Peak Energy, Inc.* CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Devon Energy Corp. El Paso Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.* Frontier Oil Corporation GeoResources, Inc.* Gulfport Energy Corporation* Hess Corp. Holly Corp. Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Linn Energy LLC Marathon Oil Corp. McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Nexen Inc. Noble Energy, Inc. Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Pioneer Natural Resources Co. Range Resources Corp. Royal Dutch Shell PLC - SP-ADR SandRidge Energy Inc.* Sasol Ltd. - SP-ADR Southwestern Energy Co.* Stone Energy Corporation* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* Total S.A. - SP-ADR TransGlobe Energy Corp.* Valero Energy Corp. Venoco Inc.* Western Refining, Inc.* Whiting Petroleum Corp.* The Williams Companies, Inc. Clayton Williams Energy, Inc.* Paper & Forest Products - 0.3% Buckeye Technologies Inc. P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products - 0.9% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nu Skin Enterprises, Inc. Revlon, Inc.* Weight Watchers International, Inc. Pharmaceuticals - 2.8% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bayer AG - SP-ADR Bristol-Myers Squibb Co. Dr. Reddy's Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* Generex Biotechnology Corp.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. The Medicines Company * Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novartis AG - SP-ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Shire PLC- SP-ADR Teva Pharmaceutical Industries Ltd. Valeant Pharmaceuticals International, Inc. ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Watson Pharmaceuticals, Inc.* Professional Services - 0.5% 51job, Inc. - SP-ADR* The Dun & Bradstreet Corporation IHS Inc.* Korn/Ferry International* Manpower Inc. On Assignment, Inc.* Robert Half International, Inc. SFN Group, Inc.* Towers Watson & Company Real Estate Management & Development - 0.2% CB Richard Ellis Group, Inc.* Jones Lang LaSalle Incorporated The St. Joe Company * Road & Rail - 2.0% Arkansas Best Corp. Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc.* Hertz Global Holdings, Inc.* J. B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Old Dominion Freight Line, Inc.* RailAmerica Inc.* Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Zipcar, Inc.* Semiconductors & Semiconductor Equipment - 3.8% Advanced Micro Devices, Inc.* Altera Corp. Amkor Technology, Inc.* Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corp.* ARM Holdings PLC - SP-ADR ASM International N.V.* ASML Holding N.V. NYS Atmel Corp.* Avago Technologies Ltd. Broadcom Corp. Canadian Solar Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cymer, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Entropic Communications, Inc.* Evergreen Solar, Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* GT Solar International Inc.* Integrated Device Technology, Inc.* Intel Corporation JinkoSolar Holding Company Limited - ADR* KLA-Tencor Corp. Kopin Corporation* Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Magnachip Semiconductor Corporation* Marvell Technology Group Ltd.* Mattson Technology, Inc.* Maxim Integrated Products, Inc. MEMC Electronic Materials, Inc.* Micrel, Inc. Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* MIPS Technologies, Inc.* Nanometrics Incorporated* Netlogic Microsystems Inc.* Novellus Systems, Inc.* NVIDIA Corp.* NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC-Sierra, Inc.* Rambus Inc.* RF Micro Devices, Inc.* Semtech Corporation* Sigma Designs, Inc.* Skyworks Solutions, Inc.* Spreadtrum Communications, Inc. - SP-ADR Standard Microsystems Corp.* Teradyne, Inc.* TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 5.1% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* Aspen Technology, Inc.* Autodesk, Inc.* BMC Software, Inc.* BSQUARE Corporation* CA, Inc. Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Ebix, Inc.* Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc.* JDA Software Group, Inc.* Lawson Software, Inc.* Magic Software Enterprises Ltd.* Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetScout Systems, Inc.* NetSuite Inc.* NICE Systems Limited - SP-ADR* Nuance Communications, Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* Quest Software, Inc.* Radiant Systems, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Solera Holdings Inc. SuccessFactors, Inc.* Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* The Ultimate Software Group, Inc.* VanceInfo Technologies Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar - 0.3% First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* Suntech Power Holdings Co., Ltd. - SP-ADR* Yingli Green Energy Holding Company Ltd. - SP-ADR* Specialty Retail - 4.9% Aarons, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc.* Ann Inc.* Ascena Retail Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* The Buckle, Inc. CarMax, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc.* Collective Brands, Inc.* Cost Plus, Inc.* Dick's Sporting Goods, Inc.* DSW, Inc.* Express, Inc. The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. GNC Acquisition Holdings Inc.* Guess?, Inc. The Home Depot, Inc. Hot Topic, Inc. J Crew Group Escrow*(b) 0 Jos. A. Bank Clothiers, Inc.* Limited Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. The Men's Wearhouse, Inc. Office Depot, Inc.* OfficeMax Inc.* O'Reilly Automotive, Inc.* Pacific Sunwear of California, Inc.* Penske Automotive Group, Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* Rent-A-Center, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Signet Jewelers Ltd.* Staples, Inc. Stein Mart, Inc. Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* West Marine, Inc.* Williams-Sonoma, Inc. Zale Corporation* Zumiez Inc.* Telecommunication Services- Diversified - 0.9% 8x8, Inc.* AT&T Inc. BT Group PLC - SP-ADR CenturyTel, Inc. China Telecom Corporation Limited - SP-ADR China Unicom (Hong Kong) Ltd. - SP-ADR Chunghwa Telecom Co., Ltd. - SP-ADR City Telecom (H. K.) Ltd. - SP-ADR Frontier Communications Corporation Level 3 Communications, Inc.* magicJack VocalTec Ltd.* tw telecom inc.* Verizon Communications Inc. VimpelCom Ltd. Windstream Corporation Telecommunication Services - Wireless - 0.6% American Tower Corp.* Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Mobile TeleSystems - SP-ADR NII Holdings Inc.* Sprint Nextel Corp.* Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods - 2.2% Coach, Inc. Kenneth Cole Productions, Inc.* Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* G-III Apparel Group, Ltd.* Gildan Activewear Inc. Hanesbrands, Inc.* Iconix Brand Group, Inc.* Joe's Jeans, Inc.* Liz Claiborne, Inc.* Lululemon Athletica Inc.* Luxottica Group SPA - SP-ADR Steven Madden, Ltd.* NIKE, Inc. Cl B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. The Timberland Co. * True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Thrifts & Mortgage Finance - 0.0% First Niagara Financial Group, Inc. Tobacco - 0.4% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors - 0.4% Fastenal Co. W.W. Grainger, Inc. Kaman Corporation TAL International Group, Inc. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Water Utilities - 0.1% American Water Works Co.,Inc. Total common stocks (cost $221,656,808) MUTUAL FUNDS - 0.0%(a) Central Fund of Canada Ltd. Total mutual funds (cost $78,426) REITS - 0.4%(a) Real Estate Investment Trusts- 0.4% Annaly Capital Management Inc. Chimera Investment Corporation Hatteras Financial Corp. Host Hotels & Resorts Inc. OMEGA Healthcare Investors, Inc. Rayonier Inc. Simon Property Group, Inc. SL Green Realty Corp. Weyerhaeuser Co. Total REITS (cost $1,029,664) WARRANTS - 0.0%(a) American International Group, Inc.,*Expiration Date - 01/19/21, Exercise Price - $45.00 70 Krispy Kreme Doughnuts, Inc.,*Expiration Date - 03/02/12, Exercise Price - $12.21 56 Total warrants (cost $47,259) PREFERRED STOCKS - 0.2%(a) Beverages - 0.2% Companhia de Bebidas das Americas Preferred - SP-ADR Commercial Banks - 0.0% Banco Bradesco S.A. - SP-ADR Diversified Telecommunication Services - 0.0% Telecomunicacoes de Sao Paulo S.A. - SP-ADR Total preferred stocks (cost $434,809) Total investments - 99.1% (cost $223,246,966) Cash and receivables, less liabilities - 0.9%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors.The total fair value at June 30, 2011 is $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt ADS - American Depositary Shares NYS - New York Registered Shares SP - ADR - Sponsored American Depositary Receipt The Global Industry Classification Standard (GICS® was developed by and or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Mutual Funds REITS Warrants Preferred Stocks Total Level 1 Level 2 – Common Stocks 0 Level 3 – — Total $ ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no significant transfers between levels during the period ending June 30, 2011. ^Please refer to the Schedule of Investments to view common stocks and preferred stocks segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 22, 2011 By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date August 22, 2011
